Order entered October 28, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00653-CR
                                       No. 05-13-00655-CR

                          JESUS ANTONIO DESANTIAGO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 401st Judicial District Court
                                      Collin County, Texas
                      Trial Court Cause Nos. 401-83076-2011, 401-80377-2011

                                            ORDER
       The Court REINSTATES the appeal.

       On October 16, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On October 25, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the October 16, 2013 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.



                                                       /s/    DAVID EVANS
                                                              JUSTICE